DETAILED ACTION
This is first office action on the merits in response to the application filed on 7/01/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 6, 11, and 14 have been amended.  Claims 7, 10, 21 and 22 have been canceled.  Claims 1-6, 8, 9, 11-20, 23 and 24 are pending and are considered in this action. 


Response to Arguments
103 Rejection
	With respect to Farrow’s reference, Examiner did not previously rely Farrow to show the teaching of “automatically establishing, via the wallet broker, a communication link to the point of sale and to first backend system”, instead Examiner relies BLOMEYER reference (pg.5 and 6 of the non-final dated on 5/16/2022) for the teaching.
	The rest of the argument is moot in light of a new art and new grounds of rejection due to amended claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 11-20, 23 and 24 are rejected under 35 U.S.C 103 as being obvious over Hammad et al. (US20120209749A1; hereinafter: “Hammad2”) in view of Laracey (US20110251892A1; hereinafter “Laracey”) in view of BLOMEYER et al. (US20130013386A1; hereinafter: “BLOMEYER”), and further in view of Desai et al. (US20140089185A1; hereinafter: “Desai”).

With respect to claim 1
Hammad2 teaches the limitations of:
Displaying, at a display of a point of sale, a first code for scanning by a mobile device operating a  plurality of different mobile applications ([0021], the POS terminal may generate a Quick Response (“QR”) code, e.g., 105 a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone. For example, the user device may have executing on it an app for snapping the merchant-product QR code……) wherein the first code includes encoded/encrypted information that is scannable by a first mobile application operating on the mobile device ([0036], In some implementations, the image may be encrypted by the SNAP before providing it to the trusted computing device.)
([0022], In some implementations, the user device may utilize methods alternative to capture of a QR code to obtain information from the POS terminal. For example, the POS terminal may communicate the information required for submitting a purchase transaction request to a payment network to user device via Bluetooth™, Wi-Fi, SMS, text message, electronic mail, and/or other communication methods.)


Hammad2 does not explicitly disclose, but BLOMEYER teaches:
establishing a communication link between the wallet broker and the point of sale (see fig.1 & [0046], Communication between the transaction server and the point of sale occurs by means of a first communications link (18) which may be a wired or wireless link and is preferably an encrypted synchronous communications link.) and establishing another communication link between the wallet broker and a first backend system associated with the first mobile application ([0046], The transaction server is also operable to communicate with at least one service provider (20), which is typically a mobile phone network operator, by means of a second communications link (22).)
automatically establishing, via the wallet broker, a communication link to the point of sale and to first backend system ([0046], The transaction server operates as a switch in that it is able to synchronously communicate with more than one service provider (20), automatically routing communication from the point of sale (14) to the correct service provider.)
Gathering, from the first backend system, customer payment profile information in the wallet broker for use to effect payment via the point of sale ([0012], receiving from a point of sale a request to allocate a specific value to the customer account with the service provider, the customer account being identified either by means of receiving an account number of the customer account from the point of sale, or by means of receiving a customer identifier where the customer identifier has previously been associated with the account number of the customer account by the transaction server;) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2 with the teaching of BLOMEYER as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of automatically establishing communication links among the various actors in a network as taught by BLOMEYER for the predicated result of an improved and secure payment network system.

Hammad2 in view of BLOMEYER do not explicitly disclose, but Desai teaches:
The wallet broker being configured to determine a type of the first mobile application  ([0158], A secure ecosystem infrastructure that may enable multiple types of electronic wallets in a multi-domain ecosystem of issuers, service providers, and acquirers of instruments may include client-side functionality including a wallet container operable on a mobile device that facilitates isolation of a plurality of distinct wallets and further facilitates accessing each distinct wallet through widget modules configured into the wallet container.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2/ BLOMEYER with the teaching of Desai as they relate to a system/method of managing mobile transaction processing.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of configuring a type of a first mobile application by a wallet broker as taught by Desai for the predicated result of an improved system of isolating the complexities of integrating with different mobile applications and corresponding backend systems.

Hammad2 in view of BLOMEYER in view of Desai do not explicitly disclose, but Laracey teaches:
Receiving encoded/encrypted information from the first code at a wallet broker comprising a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code executable to perform a method ([0055], the checkout token 210 is used by the transaction management system 230 to match a payment request from a mobile device 202 with a payment authorization request from the merchant 208 to complete a payment transaction using information stored at, or accessible to, the transaction management system 230; [0054], The checkout token 210 may be encoded or displayed as a bar code image)
sending, from the wallet broker, an authorization request to an authorizer associated with the first backend system; communicating, from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the authorizer associated with the first backend system to complete a first transaction ([0062], Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction……. The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Once the availability of funds is confirmed, the transaction management system then sends a merchant payment authorization response message to the merchant 208 so the transaction can be completed at the point of sale 212, and a customer payment authorization response message to the customer's mobile device 202.);  
wherein the first authorization status message and the second authorization status message received at the point of sale are in the same standard message format ([0062], The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laracey with the teaching of BLOMEYER/Hammad2/Desai as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of using authorization message as taught by Laracey for the predicated result of an improved and secure payment network system.

The combination does not explicitly disclose: transmitting, from a wireless transmitter of the point of sale, a second code via a wireless signal, wherein the second code includes encoded/encrypted information that is detectable by a second mobile application; receiving encoded/encrypted information from the second code at the wallet broker, the wallet broker being configured to determine a type of the second mobile applications; automatically establishing, by the wallet broker, a second communication link to the point of sale and to a second backend system associated with the second mobile application in response to receiving the encoded/encrypted information from the second code detected by the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorized associated with the second backend to complete a second transaction. ([0259], The methods and systems described herein of multi-domain ecosystem secure personalized transactions include a computer readable medium containing program instructions. The execution of the program instructions by one or more processors of a computer system may cause the one or more processors to carry out the steps that may include deploying on a client device a first issuer-specific widget to facilitate a first trust model-based secure personalized transaction. The steps may further include deploying on the client device a second issuer-specific widget to facilitate a second trust model-based secure personalized transaction. In an example, the first issuer-specific widget and the second issuer-specific widget may be deployed in a wallet container. In an example, at least one of the first trust model and the second trust model may be one of a delegated trust model, direct trust model, and brokered trust model. In an example, at least one of the first trust model-based secure personalized transaction and the second trust model-based secure personalized transaction maybe facilitated based upon a trigger. In an example, the trigger may correspond to a monetary value of at least one of the first trust model-based secure personalized transaction and the second trust model-based secure personalized transaction.)

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “transmitting, from a wireless transmitter of the point of sale, a second code via a wireless signal, wherein the second code includes encoded/encrypted information that is detectable by a second mobile application; receiving encoded/encrypted information from the second code; the wallet broker being configured to determine a type of the second mobile applications; automatically establishing, by the wallet broker, a second communication link to the point of sale and to a second backend system associated with the second mobile application in response to receiving the encoded/encrypted information from the second code detected by the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorized associated with the second backend to complete a second transaction”, which is a similar duplicate of the same limitation of “displaying, at a display of a point of sale, a first code for scanning by a mobile device operating a plurality of different mobile applications, wherein the first code includes encoded/encrypted information that is scannable by a first mobile application; receiving encoded/encrypted information from the first code at a wallet broker and establishing another communication link between the wallet broker and a first backend system associated with the first mobile application; automatically establishing, by the wallet broker, a communication link to the point of sale and to the first backend system in response to receiving the encoded/encrypted information from the first code scanned by the first mobile application and communicating from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the first backend system to complete a first transaction; communicating, from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the authorizer associated with the first backend system to complete a first transaction.”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).


With respect to claim 6
Hammad2 teaches the limitations of:
Transmitting, from a wireless transmitter of the point of sale, a first code via a wireless signal generated ([0022], the user device may utilize methods alternative to capture of a QR code to obtain information from the POS terminal. For example, the POS terminal may communicate the information required for submitting a purchase transaction request to a payment network to user device via Bluetooth™, Wi-Fi, SMS, text message, electronic mail, and/or other communication methods.) wherein the first code includes encoded/encrypted information that is detectable by a first mobile application operating on a mobile device of a plurality of different mobile applications ([0036], In some implementations, the image may be encrypted by the SNAP before providing it to the trusted computing device.)
scanning, with a scanning device of the point of sale, a second code generated with a second mobile application, wherein the second code includes encoded/encrypted information (see [0254-0258]);
([0022], In some implementations, the user device may utilize methods alternative to capture of a QR code to obtain information from the POS terminal. For example, the POS terminal may communicate the information required for submitting a purchase transaction request to a payment network to user device via Bluetooth™, Wi-Fi, SMS, text message, electronic mail, and/or other communication methods.)


Hammad2 does not explicitly disclose, but BLOMEYER teaches:
establishing a communication link between the wallet broker and the point of sale (see fig.1 & [0046], Communication between the transaction server and the point of sale occurs by means of a first communications link (18) which may be a wired or wireless link and is preferably an encrypted synchronous communications link.), and establishing another communication link between the wallet broker and a first backend system associated with the first mobile application([0046], The transaction server is also operable to communicate with at least one service provider (20), which is typically a mobile phone network operator, by means of a second communications link (22)..);
automatically establishing, by the wallet broker, a communication link to the point of sale and to the first backend system ([0046], The transaction server operates as a switch in that it is able to synchronously communicate with more than one service provider (20), automatically routing communication from the point of sale (14) to the correct service provider.); 
gathering, from the first backend system, customer payment profile information in the wallet broker for use to effect payment via the point of sale([0012], receiving from a point of sale a request to allocate a specific value to the customer account with the service provider, the customer account being identified either by means of receiving an account number of the customer account from the point of sale, or by means of receiving a customer identifier where the customer identifier has previously been associated with the account number of the customer account by the transaction server;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2 with the teaching of BLOMEYER as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of automatically establishing communication links among the various actors in a network as taught by BLOMEYER for the predicated result of an improved and secure payment network system.

Hammad2 in view of BLOMEYER do not explicitly disclose, but Desai teaches:
The wallet broker being configured to determine a type of the first mobile application  ([0158], A secure ecosystem infrastructure that may enable multiple types of electronic wallets in a multi-domain ecosystem of issuers, service providers, and acquirers of instruments may include client-side functionality including a wallet container operable on a mobile device that facilitates isolation of a plurality of distinct wallets and further facilitates accessing each distinct wallet through widget modules configured into the wallet container.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2/ BLOMEYER with the teaching of Desai as they relate to a system/method of managing mobile transaction processing.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of configuring a type of a first mobile application by a wallet broker as taught by Desai for the predicated result of an improved system of isolating the complexities of integrating with different mobile applications and corresponding backend systems.

Hammad2 in view of BLOMEYER in view of Desai do not explicitly disclose, but Laracey teaches:
receiving encoded/encrypted information from the first code at a wallet broker comprising a processor and a computer readable medium coupled to the processor, the computer readable medium comprising code executable to perform a method ([0055], the checkout token 210 is used by the transaction management system 230 to match a payment request from a mobile device 202 with a payment authorization request from the merchant 208 to complete a payment transaction using information stored at, or accessible to, the transaction management system 230; [0054], The checkout token 210 may be encoded or displayed as a bar code image)
sending, from the wallet broker, an authorization request to an authorizer associated with the first backend system; communicating, from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the authorizer associated with the first backend system to complete a first transaction  ([0062], Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction……. The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Once the availability of funds is confirmed, the transaction management system then sends a merchant payment authorization response message to the merchant 208 so the transaction can be completed at the point of sale 212, and a customer payment authorization response message to the customer's mobile device 202.);
wherein the first authorization status message and the second authorization status message received at the point of sale are in the same standard message format ([0062], The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laracey with the teaching of BLOMEYER/Hammad2/Desai as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of using authorization message as taught by Laracey for the predicated result of an improved and secure payment network system.


The combination does not explicitly disclose: determining at the wallet broker a type of second mobile application used to generate the code; automatically establishing, by the wallet broker, a second communication link to the point of sale and to a second backend system associated with the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorizer associated with the second backend to complete a second transactions.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “determining at the wallet broker a type of second mobile application used to generate the code; automatically establishing, by the wallet broker, a second communication link to the point of sale and to a second backend system associated with the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorizer associated with the second backend to complete a second transactions”, which is a similar duplicate of the same limitation of “receiving encoded/encrypted information from the first code at a wallet broker; automatically establishing, by the wallet broker, a first communication link to the point of sale and to a first backend system associated with the first mobile application in response to determining the first mobile application; and communicating, from the wallet broker to the point of sale, a first authorization status message in the standard message format based on communications with an authorizer associated with the first backend to complete a second transactions.”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).

With respect to claim 11
Hammad2 teaches the limitations of:
scanning, by a scanning device of the point of sale, a first code generated with a first mobile application of a plurality of different mobile applications on a mobile device (see [0254-0258]), wherein the first code includes encoded/encrypted information ([0250], The method of claim 13, wherein the payment code depicted within the acquired image frame is acquired from the display of a media device, and encodes data to purchase on-demand media content.); 
displaying, at a display of the point of sale, a second code for scanning by a second mobile application ([0021], the POS terminal may generate a Quick Response (“QR”) code, e.g., 105 a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone. For example, the user device may have executing on it an app for snapping the merchant-product QR code……), wherein the second code includes encoded/encrypted information that is detectable by the second mobile application ([0036], In some implementations, the image may be encrypted by the SNAP before providing it to the trusted computing device.); 


Hammad2 does not explicitly disclose, but BLOMEYER teaches:
establishing a communication link between the wallet broker and the point of sale  (see fig.1 & [0046], Communication between the transaction server and the point of sale occurs by means of a first communications link (18) which may be a wired or wireless link and is preferably an encrypted synchronous communications link.), and establishing another communication link between the wallet broker and a first backend system associated with the first mobile application ([0046], The transaction server is also operable to communicate with at least one service provider (20), which is typically a mobile phone network operator, by means of a second communications link (22)..); 
automatically establishing, by the wallet broker, a communication link to the point of sale and to the first backend system ([0046], The transaction server operates as a switch in that it is able to synchronously communicate with more than one service provider (20), automatically routing communication from the point of sale (14) to the correct service provider.);
gathering, from the first backend system, customer payment profile information in the wallet broker for use to effect payment via the point of sale  ([0012], receiving from a point of sale a request to allocate a specific value to the customer account with the service provider, the customer account being identified either by means of receiving an account number of the customer account from the point of sale, or by means of receiving a customer identifier where the customer identifier has previously been associated with the account number of the customer account by the transaction server;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2 with the teaching of BLOMEYER as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of automatically establishing communication links among the various actors in a network as taught by BLOMEYER for the predicated result of an improved and secure payment network system.

Hammad2 in view of BLOMEYER do not explicitly disclose, but Desai teaches:
determining, at a wallet broker, a type of the first mobile application ([0158], A secure ecosystem infrastructure that may enable multiple types of electronic wallets in a multi-domain ecosystem of issuers, service providers, and acquirers of instruments may include client-side functionality including a wallet container operable on a mobile device that facilitates isolation of a plurality of distinct wallets and further facilitates accessing each distinct wallet through widget modules configured into the wallet container; see also [0157])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2/ BLOMEYER with the teaching of Desai as they relate to a system/method of managing mobile transaction processing.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of configuring a type of a first mobile application by a wallet broker as taught by Desai for the predicated result of an improved system of isolating the complexities of integrating with different mobile applications and corresponding backend systems.


Hammad2 in view of BLOMEYER in view of Desai do not explicitly disclose, but Laracey teaches:
sending, from the wallet broker, an authorization request to an authorizer associated with the first backend system; communicating, from the wallet broker to the point of sale, a first authorization status message in a standard message format based on communications with the authorizer associated with the first backend system to complete a first transaction  ([0062], Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction……. The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Once the availability of funds is confirmed, the transaction management system then sends a merchant payment authorization response message to the merchant 208 so the transaction can be completed at the point of sale 212, and a customer payment authorization response message to the customer's mobile device 202.);
wherein the first authorization status message and the second authorization status message received at the point of sale are in the same standard message format ([0062], The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laracey with the teaching of BLOMEYER/Hammad2/Desai as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of using authorization message as taught by Laracey for the predicated result of an improved and secure payment network system.


The combination does not explicitly disclose:
receiving encoded/encrypted information from the second code at the wallet broker, the wallet broker being configured to determine a type of the second mobile application; automatically 
establishing, by the wallet broker, a second communication link to the point of sale and to a second backend associated with the second mobile application in response to receiving the encoded/encrypted information from the second code detected by the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorizer associated with the second backend to complete a second transaction.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “receiving encoded/encrypted information from the second code at the wallet broker, the wallet broker being configured to determine a type of the second mobile application; automatically establishing, by the wallet broker, a second communication link to the point of sale and to a second backend associated with the second mobile application in response to receiving the encoded/encrypted information from the second code detected by the second mobile application; and communicating, from the wallet broker to the point of sale, a second authorization status message in the standard message format based on communications with an authorizer associated with the second backend to complete a second transaction”, which is a similar duplicate of the same limitation of “determining, at a wallet broker, a type of the first mobile application used to generate the first code, the wallet broker being configured to determine the type of the first mobile application; automatically establishing, by the wallet broker, a first communication link to the point of sale and to the first backend system; ……..”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).


With respect to claim 14 
Hammad2 teaches the claim limitation of:
a point of sale comprising a display, a scanning device, and a wireless transmitter (see fig.1B and fig.1E): 
linking to a first transaction performed at the point of sale based on communication between a first mobile application the mobile device via one of the display, the scanning device, and the wireless transmitter of the point of sale (see [0022].);


Hammad2 does not explicitly disclose, but BLOMEYER teaches:
automatically establishing a communication link between the wallet broker and the point of sale (see fig.1 & [0046], Communication between the transaction server and the point of sale occurs by means of a first communications link (18) which may be a wired or wireless link and is preferably an encrypted synchronous communications link.), and establishing another communication link, by the wallet broker, to the point of sale and to the first mobile backend system associated with the first mobile application ([0046], The transaction server is also operable to communicate with at least one service provider (20), which is typically a mobile phone network operator, by means of a second communications link (22).); 
communicating with the first mobile backend system and receiving a customer payment profile sent from the first mobile backend system  ([0012], receiving from a point of sale a request to allocate a specific value to the customer account with the service provider, the customer account being identified either by means of receiving an account number of the customer account from the point of sale, or by means of receiving a customer identifier where the customer identifier has previously been associated with the account number of the customer account by the transaction server;);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2 with the teaching of BLOMEYER as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of automatically establishing communication links among the various actors in a network as taught by BLOMEYER for the predicated result of an improved and secure payment network system.

Hammad2 in view of BLOMEYER do not explicitly disclose, but Desai teaches:
Determining, by the first wallet broker, a first mobile backend system associated with the first mobile application, the wallet broker being configured to determine a type of the first mobile application ([0158], A secure ecosystem infrastructure that may enable multiple types of electronic wallets in a multi-domain ecosystem of issuers, service providers, and acquirers of instruments may include client-side functionality including a wallet container operable on a mobile device that facilitates isolation of a plurality of distinct wallets and further facilitates accessing each distinct wallet through widget modules configured into the wallet container; [0156], The container may facilitate distinct operation of each type of provider specific wallet for performing secure transactions between a provider specific wallet and a provider that developed the provider specific wallet.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hammad2/ BLOMEYER with the teaching of Desai as they relate to a system/method of managing mobile transaction processing.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of configuring a type of a first mobile application by a wallet broker as taught by Desai for the predicated result of an improved system of isolating the complexities of integrating with different mobile applications and corresponding backend systems.

Hammad2 in view of BLOMEYER do not explicitly disclose, but Laracey teaches:
a wallet broker comprising a processor; and a computer readable medium coupled to the processor, the computer readable medium comprising code executable to perform a method ([0055], the checkout token 210 is used by the transaction management system 230 to match a payment request from a mobile device 202 with a payment authorization request from the merchant 208 to complete a payment transaction using information stored at, or accessible to, the transaction management system 230; [0054], The checkout token 210 may be encoded or displayed as a bar code image)
sending a first authorization request message to an authorizer associated with the first mobile backend system for authorization in response to receiving a request for payment authorization from the point of sale; sending a first message in a standard message format to the point of sale reporting the state of the first authorization request ([0062], Once the final confirmation to proceed with the payment has been received from the customer's mobile device 202, the transaction management system 230 creates an authorization approval request message for transmission through one or more payment processing network(s) 232 to cause the authorization, clearing and settlement of funds for the transaction……. The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like). Once the availability of funds is confirmed, the transaction management system then sends a merchant payment authorization response message to the merchant 208 so the transaction can be completed at the point of sale 212, and a customer payment authorization response message to the customer's mobile device 202.);  
wherein the first message and the second message are in the same standard message format ([0062], The authorization approval processing may be performed using standard financial authorization processing over one or more payment processing networks 232 (e.g., such as the VISANET® network operated by Visa, Inc., an Automated Clearing House system such as NACHA, or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Laracey with the teaching of BLOMEYER/Hammad2/Desai as they relate to a system/method of managing customer account by various network providers.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hammad2 offers the embodiment of conducting a purchase transaction via a payment network.  One of ordinary skill in the art at the time the invention was made would have recognized the use of a payment network to conduct a purchase transaction disclosed by Hammad2 to the methods of using authorization message as taught by Laracey for the predicated result of an improved and secure payment network system.

The combination does not explicitly disclose: linking to a second transaction performed at the point of sale based on communication between a second mobile application via a different one of the display, the scanning device, and the wireless transmitter of the point of sale; determine a second mobile backend system associated with the second mobile application, the wallet broker being configured to determine a type of the second mobile application; automatically establishing a communication link between the wallet broker and the point of sale, and establishing, by the wallet broker, another communication link to the point of sale and to the second backend system associated with the second mobile application; sending an authorization request message to an authorizer associated with the second backend system for authorization in response to receiving a second request for payment authorization from the point of sale; and sending a second message in the standard message format to the point of sale reporting the state of the second authorization request.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a duplication of parts of the same limitation.  It is well within the knowledge of one of ordinary skill to duplicate the characteristics of an element, i.e., “linking to a second transaction performed at the point of sale based on communication between a second mobile application via a different one of the display, the scanning device, and the wireless transmitter of the point of sale; determine a second mobile backend system associated with the second mobile application, the wallet broker being configured to determine a type of the second mobile application; automatically establishing a communication link between the wallet broker and the point of sale, and establishing, by the wallet broker, another communication link to the point of sale and to the second backend system associated with the second mobile application; sending an authorization request message to an authorizer associated with the second backend system for authorization in response to receiving a second request for payment authorization from the point of sale; and sending a second message in the standard message format to the point of sale reporting the state of the second authorization request”, which is a similar duplicate of the same limitation of “linking to a first transaction performed at the point of sale based on communication between a first mobile application via a different one of the display, the scanning device, and the wireless transmitter of the point of sale; determining, by the wallet broker, a first mobile backend system associated with the first mobile application, the wallet broker being configured to determine a type of the first mobile application; automatically establishing a communication link between the wallet broker and the point of sale, and establishing another communication link, by the wallet broker, to the point of sale and to the first backend system associated with the first mobile application; sending an authorization request message to an authorizer associated with the first backend system for authorization in response to receiving a first request for payment authorization from the point of sale; and sending a first message in the standard message format to the point of sale reporting the state of the second authorization request.”  Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).



With respect to claim 2 & 12
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 1 & 11 respectively.  Hammad2 further teaches: sending encoded/encrypted information from the first code to a wallet broker comprises sending from one of the first mobile application or the first mobile application through the first backend system ([0034], The virtual wallet app on the user's mobile device (or the client) may then generate a purchase transaction initiation message and provide it to the pay network server for processing the purchase transaction. Upon completion of transaction processing, the pay network server may provide a notification of payment completion to the client, e.g., FIG. 1F, 197, or to the user device.)

With respect to claim 3, 8 & 13
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 2, 7 & 12 respectively.  Hammad2 further teaches: gathering customer payment profile comprises accessing the first backend system with the wallet broker in order to gather the customer payment profile ([0045] & fig. 3E, the SNAP may provide a web interface, e.g., 341. For example, the user may be able to modify security settings of the user's virtual wallet, e.g., 342, using the web interface. For example, the user may review a list of trusted device, e.g., 344, via which the user may access the user's virtual wallet; see [0044]))

With respect to claim 4 & 9
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 1 & 6 respectively.  Hammad2 further teaches: sending customer payment profile information to a wallet broker ([0045] & fig. 3E, the SNAP may provide a web interface, e.g., 341. For example, the user may be able to modify security settings of the user's virtual wallet, e.g., 342, using the web interface. For example, the user may review a list of trusted device, e.g., 344, via which the user may access the user's virtual wallet.)

With respect to claim 5 
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 1.  Hammad2 further teaches: gathering customer payment profile information includes gathering customer payment profile information from the backend system through the wallet broker ([0045] & fig. 3E, the SNAP may provide a web interface, e.g., 341. For example, the user may be able to modify security settings of the user's virtual wallet, e.g., 342, using the web interface. For example, the user may review a list of trusted device, e.g., 344, via which the user may access the user's virtual wallet; see [0044]))

With respect to claim 15
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 14.  Hammad2 further teaches: the wallet broker is linked to the first transaction in response to the mobile device operating the first mobile application scanning a code generated by the point of sale, wherein the code includes the encoded/encrypted information ([0048], the merchant server may generate, e.g., 416 a, a QR pay code, and/or secure display element according to the security settings of the user (see, e.g., 358). The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request.)

With respect to claim 16
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 14.  Hammad2 further teaches: the wallet broker is linked to the first transaction in response to the point of sale scanning a code generated by the first mobile application operating on the mobile device, wherein the code includes the encoded/encrypted information ([0060], the user device may generate a QR payment code embedding the PAN and dCVV numbers, and the point of sale terminal may snap an image of the user device-generated QR payment code. The point of sale terminal may then generate and provide the card authorization request to the pay network server.)

With respect to claim 17
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 14.  Hammad2 further teaches: the wallet broker is linked to the first transaction in response to the point of sale emitting a wireless signal containing the encoded/encrypted information through a wireless transmitter, wherein wireless signal is detectable by the first mobile application operating on the mobile device ([0048], the merchant server may generate, e.g., 416 a, a QR pay code, and/or secure display element according to the security settings of the user (see, e.g., 358). The merchant server may provide the QR code to the client, so that the client may display the QR code, and the user may capture the QR code using the user's device to obtain merchant and/or product data for generating a purchase transaction processing request; [0105], the mode tab 1940 may facilitate selection of a payment mode accepted by the payee. A number of payment modes may be available for selection. Example modes include, blue tooth 941, wireless 942, snap mobile by user-obtained QR code 943, secure chip 944, TWITTER 945, near-field communication (NFC) 946, cellular 947, snap mobile by user-provided QR code 948, USB 949 and FACEBOOK 950, among others.)

With respect to claim 18
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 14.  Hammad2 further teaches: the point of sale communicates with the wallet broker to notify the wallet broker that the sale is complete, wherein the link of the wallet broker to the transaction is closed ([0042], the SNAP may generate, e.g., in real-time, a one-time anonymous set of card details to securely complete the purchase transaction.)

With respect to claim 19
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 18.  Hammad2 further teaches: the mobile application or mobile backend is notified of a completed transaction from the wallet broker in response to the wallet broker receiving a notification that the sale is complete ([0042], the SNAP may generate, e.g., in real-time, a one-time anonymous set of card details to securely complete the purchase transaction; [0118], upon completion of the transaction, a receipt may be automatically generated for proof of purchase. The user interface may also be updated to provide other options for handling a completed transaction.)

With respect to claim 20
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 14.  Hammad2 further teaches: the customer payment profile includes one or more of customer profile/preferences, discount cards, membership cards, basket information, electronic receipts, and coupons/offers ([0031], the QR code may also include payment information (e.g., the user's pay account information, or the doctor's acquirer information) along with the information on controlled release of personal information; [0084], the QR code could include an invoice/bill, a coupon, a money order (e.g., in a P2P transfer), a new account information packet, product information, purchase commands, URL navigation instructions, browser automation scripts, combinations thereof, and/or the like.)


With respect to claim 23
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 14.  Laracey further teaches: the point of sale communicates with the wallet broker requesting a payment authorization after the point of sale has enforced tender-level rules ([0092] & fig.2, if the mobile payment option is selected, processing continues at 408 where the merchant system 209 create and transmit a merchant payment authorization request, including a merchant checkout token.)

With respect to claim 24
The combination of Hammad2, BLOMEYER, Laracey, and Desai teaches the limitations of claim 23.  Laracey further teaches: the wallet broker creates appropriate authorization message(s) and send one or more authorizations to either the appropriate authorizer, if payment credentials are available, or to the mobile application backend system, which will augment the authorization request and send to the appropriate authorizer ([0035] & fig.1, if the mobile payment option is selected, and once the purchase total has been generated, the merchant 108 transmits a merchant payment authorization request message to a transaction management system 130 (via path 116). The merchant payment authorization request message may include one or more pieces of data or information about the transaction. For example, the message may include one or more of a merchant identifier, the amount due, and a unique checkout token (“checkout token”) which, as will be described further herein, is used to identify the merchant and the transaction for further processing.)

Conclusion
THIS ACTION IS MADE Final, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this non-final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this non-final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	8/17/2022


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685